IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON
                                           On Briefs May 15, 2001

           AUBREY DEON BRANCH LIGHTFORD v. ROBERT ALLEN
                           LIGHTFORD

                   A Direct Appeal from the Chancery Court for Shelby County
                  No. D30362-3   The Honorable D. J. Alissandratos, Chancellor



                          No. W2000-02712-COA-R3-CV - Filed June 19, 2001


Husband appeals final decree of divorce presenting issues pertaining to amount of child support and
division of marital property. Husband did not file a transcript of the evidence, nor did he file a
statement of the evidence. We affirm.

      Tenn.R.App.P.; Appeal as of Right; Judgment of the Chancery Court Affirmed

W. FRANK CRAWFORD , P.J., W.S., delivered the opinion of the court, in which ALAN E. HIGHERS,
J. and DAVID R. FARMER , J., joined.

Coleman W. Garrett, Memphis, For Appellant, Robert Allen Lightford

Jeffrey Jones, Memphis, For Appellee, Aubrey Deon Branch Lightford


                                     MEMORANDUM OPINION1

        Although the record contains no transcript or statement of the evidence, the salient facts we
take from the parties’ briefs are:

     Husband, Robert Allen Lightford, and Wife, Aubrey Deon Branch Lightford, separated in
December of 1998, after eighteen (18) years of marriage. The parties had two (2) children born of


       1
           Rule 10 of the Rules o f the Court of Appeals o f Tennessee states:

       This Court, with the c oncurren ce of all judge s participating in the case, may affirm, reverse o r modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. When a case is decided by Memorandum opinion it shall be designated
       “MEMORANDUM OPINIO N”, shall not be published, and shall not be cited or relied on for any
       reason in an y unrelated ca se.
the marriage, who were sixteen (16) and twelve (12) years old at the time of the divorce. Following
Husband’s retirement from United Parcel Service, the parties decided to move to Memphis from
their home in Indianapolis, Indiana. It was shortly after this move that the parties separated.

        The trial court, sitting without a jury, entered the Final Decree of Divorce in this action on
September 20, 2000 based upon inappropriate marital conduct. In the decree, the trial court divided
the marital assets and awarded Wife one-half of husband’s union pension and retirement benefits.
The trial court also granted Wife custody of the parties’ children, and ordered Husband to continue
to pay child support in the amount of $1,125.00 per month. In the Decree, the trial court noted that
Husband was in civil contempt for having violated previously issued restraining orders which barred
him from using any of the proceeds from the sale of the parties’ Indiana home and that Husband had
cashed the parties’ 1998 Federal Income Tax refund check without Wife’s permission. The trial
court also denied Wife’s request for alimony.

        Husband appeals and presents two issues for review: 1) Whether the trial court erred in
setting Defendant’s child support obligation at $1,125.00 per month; and 2) Whether the trial court
erred in failing to make an equitable division of the parties’ marital property pursuant to T.C.A. §
36-4-121. Both of these issues involve factual determinations. Because the Appellant in this matter
has failed to file a transcript or statement of the evidence, we cannot reach either of Appellant’s
issues presented for review.

        “A party raising issues on appeal is responsible for furnishing the appellate court with a
record that will enable that court to reach the issues raised.” Word v. Word, 937 S.W.2d 931, 933
(Tenn. Ct. App. 1996). Rule 24 of the Rules of Appellate Procedure provides, in relevant part:

                        (a) Content of the Record. The record on appeal shall
               consist of: (1) copies, certified by the clerk of the trial court, of all
               papers filed in the trial court except as hereafter provided; (2) the
               original of any exhibits filed in the trial court; (3) the transcript or
               statement of the evidence or proceedings, which shall clearly
               indicate and identify any exhibits offered in evidence and whether
               received or rejected; (4) any requests for instructions submitted to the
               trial judge for consideration, whether expressly acted upon or not;
               and (5) any other matter designated by a party and properly includable
               in the record as provided in subdivision (g) of this rule.

Tenn.R.App.P. 24(a) (emphasis added). Without a transcript or a statement of the evidence, we find
it impossible to reach Appellant’s factually driven issues arising out of the trial court’s Decree. As
we have said on many occasions, in the absence of a transcript of the trial proceedings or a statement
of the evidence, “we must assume that ‘the record, had it been preserved, would have contained
sufficient evidence to support the trial court’s factual findings.’” Word, 937 S.W.2d at 932 (quoting
Sherrod v. Wix, 849 S.W.2d 780, 783 (Tenn. Ct. App. 1992)).



                                                 -2-
        Accordingly, the order of the trial court is affirmed. This case is remanded to the trial court
for any further proceedings necessary. Costs of the appeal are assessed to Appellant, Robert Allen
Lightford, and his sureties.

                                               __________________________________________
                                               W. FRANK CRAWFORD, PRESIDING JUDGE, W.S.




                                                 -3-